DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura et al (herein Tanimura) US PG PUB 2015/0188637 and Ninomiya et al (herein Ninomiya) US Patent 4,949,168.
Re claim 1 and 10, Tanimura discloses a receiving apparatus comprising: 
a receiving circuit configured to receive a plurality of subcarrier signals 5each including encoded data (The optical receiver 30 illustrated in FIG. 1 exemplarily includes a demultiplexer 31, N subcarrier receivers 32-1, 32-2, . . . , 32-N, ¶ [0048], wherein these signals were encoded with data transmission at the optical transmitter 10 ¶ [0036]); 
a plurality of acquisition circuits, each of the plurality of acquisition being configured to acquire a predetermined amount of data from corresponding one of the plurality of subcarrier signals (Each subcarrier receiver 32-i generates time-division reception data using a subcarrier optical signal output from the demultiplexer 31. The time-division reception data is in the form of an electric signal. The subcarrier receiver 32-i outputs the generated time-division reception data to the time domain combiner 33 ¶ [0050]); 
an error correction circuit configured to correct errors in the plurality of 10subcarrier signals by performing decoding arithmetic processing on the respective predetermined amounts of data acquired by the plurality of acquisition circuits in a time-division manner (The time domain combiner 33 combines N pieces of time-division reception data output from the N subcarrier receivers 32-1, 32-2, . . . , 32-N in the time domain. The combined pieces of the time-division reception data is also referred to as reception data. The time domain combiner 33 then outputs the reception data to the error correction decoder 34. The error correction decoder 34 performs error correction on the reception data output from the time domain combiner 33. In the first embodiment, the error correction decoder 34 performs error correction based on an error correction code included in the reception data. After that, the error correction decoder 34 outputs the reception data after undergoing the error correction ¶ [0052]-[0053]); and 
Tanimura does not explicitly disclose a control circuit configured to cause the error correction circuit to consecutively perform the decoding arithmetic processing on each of the 15predetermined amounts of data a predetermined number of times.  However, Ninomiya discloses a decoding equalizer wherein arithmetic means which receives data pertinent to the test signal provided by the extracting means and calculates an error based on prepared reference data to determine the correction value of the filter means based on the calculated error, and repeats the data reception, error calculation and correction value determination until the error becomes smaller than a predetermined value, Col. 2, lines 5-12. 
Tanimura and Ninomiya are analogous art because they are from the same field of endeavor, communication systems, specifically receivers that decode incoming signals. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanimura and Ninomiya before him or her, to modify the received data optical receiver of Tanimura to include the take the prepared reference data and repeat the reception method, including reception, error calculation, and correction until the error becomes smaller than a predetermined level of Ninomiya because it combines prior art elements according to known methods to yield predictable results, in this case enabling the error correct to be corrected and repeated in order to increase the quality and remove the errors of the signal received. 
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura and Ninomiya as applied to claim 1 and 10 above, and further in view of Ku et al (herein Ku) US PG PUB 2014/0075263.
Re claim 3 and 12, Tanimura and Ninomiya discloses all the elements of claim 1 and 10, which claim 3 and 12 are dependent. Furthermore, Ninomiya discloses further comprising: 
a measuring circuit configured to measure respective qualities of the plurality of subcarrier signals (Ninomiya discloses arithmetic means which receives data pertinent to the test signal provided by the extracting means and calculates an error based on prepared reference data, Col. 2, lines 5-8), wherein the control circuit is configured to change the respective predetermined 30numbers of times for the plurality of subcarrier signals, based on the qualities27Fujitsu Ref. No.: 20-00338 measured by the measuring circuit (repeats the data reception, error calculation and correction value determination until the error becomes smaller than a predetermined value, Col 2, lines 9-12, wherein since it is goal is to become smaller than a predetermined value, it will change based on the how low the error is such that if it can be corrected quicker it will repeated less and so on). 
Ninomiya does not explicitly disclose that a sum of the respective predetermined numbers of times for the plurality of subcarrier signals does not exceed an upper limit number of times. However, Ku discloses step S11 may be repeatedly performed for quite a number of times before the number of times or the amount of time of the LDPC correction performed reaches the upper limit, such that the total time for error correction is remarkably increased and an overall performance of a reception terminal of a digital television broadcasting system is thus degraded. ¶ [0009]. 
Tanimura, Ninomiya, and Ku are analogous art because they are from the same field of endeavor, communication systems that use error correction. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanimura, Ninomiya, and Ku before him or her, to modify the error repetition correction of Ninomiya to include the ability to have a max limit of a number of times the correction process could be performed of Ku because it combines prior art elements according to known elements to yield predictable results, in this case, it limits the number of time the correction can be performed in order to prevent congestion and delays due to excessive processing. 
Allowable Subject Matter
Claim 2, and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 2 and 11, the claim is dependent upon claim 1 and 10, which claim 2 and 11 are dependent. Furthermore, the claim additional recites:
a selection circuit configured to select the predetermined amount of data to be subjected to the decoding arithmetic processing from among the respective 20predetermined amounts of data acquired by the plurality of acquisition circuits;
wherein the control circuit is configured to switch selections made by the selection circuit according to time to be taken to perform the decoding arithmetic processing the predetermined number of times.
Tanimura and Ninomiya discloses all the elements of claim 1, which claim 2 is dependent. Furthermore, Tanimura discloses comprising: 
a selection circuit configured to select the predetermined amount of data to be subjected to the decoding arithmetic processing from among the respective 20predetermined amounts of data acquired by the plurality of acquisition circuits (The time domain combiner 33 combines N pieces of time-division reception data output from the N subcarrier receivers 32-1, 32-2, . . . , 32-N in the time domain ¶ [0052], such that the time domain combiner selects the data which is to be combined into the time domain combiner). 
Tanimura does not explicitly disclose that the select is performed based on the time to be taken to perform the decoding arithmetic processing the predetermined number of times. Hence, the examiner was unable to find, alone or in combination, the claim scope as a whole such that as a whole the claim is considered allowable. 
Re claim 54 and 13, Tanimura, Ninomiya, and Ku disclose all the elements of claim 3 and 12, which claim 4 and 13 are dependent. Furthermore, the claim recites, wherein, among the plurality of subcarrier signals, the control circuit reduces the predetermined number of times for subcarrier signals in which a quality-related index value exceeds an upper limit value, and adds a number of times corresponding to the reduction to the predetermined number of times for subcarrier signals in which 10the quality-related index value is below a lower limit value.  
However, the prior art does not explicitly disclose, alone or in combination, the modification of the predetermined number of times concerning the decoding arithmetic processing that is done on the subcarrier are the signal, such that a subcarrier in which quality related index value exceeds a upper limit is reduced and increases a number of times corresponding to the reduction to the predetermined number of times for subcarrier signals in which the quality-related index reference value is below the limit. 
Re claim 5 and 14, this claim is dependent upon claim 4 and 13, which claim 5 and 14 is dependent and this claim is allowable due to the reasons previously stated.
Re claim 156 and 15, Tanimura, Ninomiya, and Ku disclose all the elements of claim 3 and 12, which claim 6 and 15 are dependent. Furthermore, the claim recites wherein, among the plurality of subcarrier signals, the control unit reduces the predetermined number of times for subcarrier signals in which a quality-related index value is below a lower limit value, and adds a number of times corresponding to the reduction to the predetermined number of times for subcarrier signals in which the quality- 20related index value exceeds an upper limit value.  
However, the prior art does not explicitly disclose, alone or in combination, the modification of the predetermined number of times concerning the decoding arithmetic processing that is done on the subcarrier are the signal, such that a subcarrier in which quality related index value exceeds a upper limit is reduced and increases a number of times corresponding to the reduction to the predetermined number of times for subcarrier signals in which the quality-related index reference value is below the limit. 
Re claim 7 and 16, this claim is dependent upon claim 6 and 15, which claim 7 and 16 is dependent and this claim is allowable due to the reasons previously stated.
Re claim 258 and 17, Tanimura, Ninomiya, and Ku disclose all the element of claim 3 and 12, which claims 8 and 17 are dependent. Furthermore, the claim recites wherein the control circuit adds a number of times to the respective predetermined numbers of times for the plurality of subcarrier signals, based on the qualities measured by the measuring circuit, the number of times corresponding to a remainder after subtraction of the sum of the respective predetermined numbers of times for the 30plurality of subcarrier signals from the upper limit number of times.  
However, the prior art does not explicitly disclose, alone or in combination, the modification of the predetermined number of times concerning the decoding arithmetic processing that is done on the subcarrier are the signal, such that a subcarrier in which quality related index value exceeds a upper limit is reduced and increases a number of times corresponding to the reduction to the predetermined number of times for subcarrier signals in which the quality-related index reference value is below the limit. 

Re claim 9 and 18, Tanimura and Ninomiya discloses all the elements of claim 1 and 10, which claims 9 and 18 are dependent. Furthermore, the claim recites wherein the error correction circuit acquires, from another device, the predetermined numbers of times each determined based on at least either a modulation method or a 5transmission distance of corresponding one of the plurality of subcarrier signals.  
However, the examiner was unable to find within the prior art, alone or in combination, that determines the number of times the system the error correction circuit performs decoding consecutively, based on a modulation method or a transmission distance of one of the subcarriers, such that the claim scope, when considered as a whole, it considered allowable.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637